Citation Nr: 0031105	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-14 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.  

2.  Entitlement to a compensable evaluation for a hordeolum 
of the right eye.  

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	R. A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from June 1964 to May 1966.  
This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a May 1999 rating 
decision of the New Orleans, Louisiana Regional Office 
(hereinafter "the RO") which continued a 30 percent 
disability evaluation for the veteran's service-connected 
post-traumatic stress disorder and a noncompensable 
disability evaluation for the veteran's service-connected 
hordeolum of the right eye.  The veteran's claim for 
entitlement to a total rating for compensation purposes based 
on individual unemployability was also denied.  The veteran 
is presently represented in this appeal by a private 
attorney.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's post-traumatic stress disorder is 
clinically assessed as being manifested by spontaneous speech 
which is within normal limits; orientation to person, place, 
time and situation; no evidence of gross cognitive 
dysfunction; an affect within normal limits; denial of 
suicidal and homicidal ideation; no reports of auditory or 
visual hallucinations; and a GAF score of 62 having been 
assigned.  

3.  The veteran's right eye disorder is productive of no more 
than a healed hordeolum with no present residuals.  

4.  Service connection is in effect for post-traumatic stress 
disorder, evaluated as 30 percent disabling and for a 
hordeolum of the right eye with a noncompensable evaluation.  
The combined evaluation is 30 percent.  

5.  The veteran has not been shown to be unemployable due to 
his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 30 
percent for post-traumatic stress disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
Part 4, including §§ 4.3, 4.7 and Diagnostic Code 9411 
(1999).  

2.  The schedular criteria for a compensable evaluation for a 
hordeolum of the right eye have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. Part 4, 
including §§ 4.3, 4.7 and Diagnostic Code 6018 (1999).  

3.  The criteria for a total rating for compensation purposes 
based on individual unemployability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.340, 3.341, 4.3, 4.16 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is noted that effective October 30, 2000, 38 
U.S.C.A. § 5107 was amended.  The revised statute eliminates 
the well-grounded requirement, and amplifies the duty to 
assist the appellant in the development of a claim.  
Moreover, the VA has a duty to assist unless there is no 
reasonable possibility that such assistance will aid in the 
establishment of entitlement.  Regarding the issues to be 
addressed on the merits in this decision, the relevant facts 
have been properly developed, and the obligation of the VA to 
assist in the development of the appellant's claims has been 
satisfied.  



I.  Increased Evaluation for Post-Traumatic Stress Disorder

A.  Historical Review

The veteran's service medical records indicate that he was 
hospitalized in February 1966 with complaints including sinus 
trouble, heart pains and dizzy spells.  The diagnoses 
included reaction, psychophysiologic, general.  The April 
1966 separation examination report included a notation that 
the veteran's psychiatric evaluation was normal.  

VA treatment records dated from December 1966 to January 1967 
indicated that the veteran was treated for several disorders.  
A December 1966 treatment report related a diagnosis of 
anxiety neurosis and a January 1967 hospital summary 
indicated diagnoses including anxiety reaction.  The veteran 
underwent a VA psychiatric examination in January 1967.  The 
examiner indicated a diagnosis of anxiety reaction, chronic, 
moderately severe.  

In March 1967, service connection was granted for anxiety 
reaction.  A 10 percent disability evaluation was assigned 
effective May 24, 1966.  

An October 1967 report from Leo S. Butler, M.D., indicated a 
diagnosis of psychoneurosis-acute anxiety state and a 
December 1967 VA psychiatric examination report related an 
impression of the need to rule out the possibility of 
schizophrenic reaction.  

A January 1968 rating decision increased the disability 
evaluation assigned for the veteran's service-connected 
anxiety reaction to 30 percent effective November 1, 1967.  

The veteran underwent a VA psychiatric examination in May 
1968.  The examiner indicated a diagnosis of depressive 
reaction in a passive aggressive personality with the need to 
rule out the possibility of schizophrenia.  A May 1968 
statement from Dr. Butler indicated that he had diagnosed the 
veteran with psychoneurosis, anxiety state.  

A May 1968 rating decision recharacterized the veteran's 
service-connected psychiatric disorder as depressive 
reaction.  The assigned disability evaluation was increased 
to 50 percent effective November 1, 1967.  

The veteran continued to receive treatment and undergo VA 
examinations for his service-connected psychiatric disorder.  
VA treatment records dated in December 1980 referred to 
continued treatment.  A March 1981 VA psychiatric examination 
report indicated a diagnosis of anxiety reaction, chronic, 
moderate.  

A May 1981 rating decision recharacterized the veteran's 
service-connected psychiatric disorder as anxiety reaction.  
The disability evaluation was reduced to 30 percent effective 
August 1, 1981.  

An October 1982 report from WM. T. Yates, M.D., indicated 
that the veteran had been treated for multiple disorders from 
December 1966 to November 1981.  VA treatment records dated 
from July 1984 to December 1995 indicated that the veteran 
continued to receive treatment.  An October 1996 VA 
psychiatric examination report indicated an impression of 
post-traumatic stress disorder and dysthymic disorder.  

A January 1997 rating decision recharacterized the veteran's 
service-connected psychiatric disorder as post-traumatic 
stress disorder and continued the assigned 30 percent 
disability evaluation.  The 30 percent disability evaluation 
has remained in effect.  

B.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1999).  A 30 
percent evaluation is warranted for post-traumatic stress 
disorder where there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversion normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. Part 4, Diagnostic Code 9411 
(1999).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  

VA treatment records dated from December 1997 to January 1999 
indicated that the veteran was treated for multiple 
disorders.  

The veteran underwent a VA psychiatric examination in January 
1999.  He reported that he was very active socially and that 
he was a deacon in his church.  The veteran also indicated 
that he helped the pastor with services and with visiting the 
sick and elderly.  He stated that he visited his family in 
town as well as out of state and noted that he would travel 
frequently to attend military reunions several times a year.  
It was reported that the veteran never underwent psychiatric 
hospitalizations and that he was not presently taking 
medication.  As to the veteran's employment history, it was 
indicated that he had worked for the post office for thirty 
years until his retirement in August 1998.  The veteran 
reported that he had a lot of conflict with management and 
that he had a record of disciplinary actions.  The examiner 
reported that he got no indication that mental distress 
played any role in the veteran's desire to retire from the 
post office and that the veteran indicated that he could have 
stayed had it not been for physical problems.  Additionally, 
it was noted that the veteran complained of fitful sleep and 
dreams once every two or three months about Vietnam.  He also 
reported that he would have daytime memories of Vietnam.  

The examiner reported that the veteran's appearance and 
hygiene were neat and clean and that there was no evidence of 
tics or abnormal movements.  The examiner also stated that 
the veteran's speech was spontaneous and within normal limits 
and that there was no evidence of cognitive dysfunction.  The 
examiner further indicated that the veteran was oriented to 
person, place, time and situation.  It was also noted that 
the veteran's level of cooperation was good and that his 
affect was within normal limits.  The veteran denied suicidal 
and homicidal ideation and reported no auditory or visual 
hallucinations.  The examiner stated that the veteran claimed 
that he avoided crowds, but noted that he reported that he 
served in a color guard in some parades.  The veteran also 
indicated that he avoided fireworks and denied angry 
outbursts or extreme irritability.  The examiner related a 
diagnosis of post-traumatic stress disorder, mild.  A GAF 
score of 62 was indicated.  The examiner commented that 
although the veteran continued to meet the minimum criteria 
for post-traumatic stress disorder, his symptoms were very 
mild.  The examiner stated that the veteran's symptomatology 
was unchanged or even improved slightly since his 1996 
examination.  VA treatment records dated from February 1999 
to March 1999 referred to continued treatment.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the clinical and other probative 
evidence of record fails to indicate that the veteran suffers 
from symptomatology productive of manifestations warranting 
more than a 30 percent disability evaluation pursuant to the 
provisions of 38 C.F.R. Part 4, Diagnostic Code 9411 (1999).  
The Board notes that such provisions indicate that a 30 
percent evaluation is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  The Board observes that the most 
recent January 1999 VA psychiatric examination report noted 
that the veteran reported that he was very active socially 
and that he was a deacon in his church.  It was also noted 
that the veteran had worked at the post office for thirty 
years until his retirement in August 1998 and that he 
indicated that he had a lot of conflict with management and a 
record of disciplinary actions.  The examiner specifically 
noted, however, that he got no indication that mental 
distress played any role in the veteran's desire to retire 
from the post office.  Additionally, the Board notes that the 
examiner reported that the veteran's speech was within normal 
limits, that there was no evidence of cognitive dysfunction, 
that he was oriented to person, place, time and situation and 
that his affect was within normal limits.  The diagnosis was 
post-traumatic stress disorder, mild and the examiner 
assigned a GAF score of 62.  The examiner commented that 
although the veteran continued to meet the minimum criteria 
for post-traumatic stress disorder, his symptoms were very 
mild.  The Board observes that the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") has 
indicated that a GAF score of 55 to 60 indicates moderate 
difficulty in social and occupational functioning.  See Brown 
v. Carpenter, 8 Vet.App. 240 (1995).  In this case, the 
assigned GAF score, therefore, is indicative of less than 
moderate impairment and the most recent examiner has stated 
that the veteran's symptomatology was mild.  

The Board observes that the evidence of record clearly fails 
to indicate symptomatology to such an extent to reflect 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships as required for a 50 percent disability 
evaluation pursuant to the appropriate schedular criteria 
noted above.  Such symptomatology, as indicated by the 
January 1999 VA psychiatric examination report, simply is not 
shown.  Therefore, the Board concludes that the 30 percent 
evaluation sufficiently provides for the veteran's present 
level of disability.  Accordingly, an increased evaluation 
for post-traumatic stress disorder is not warranted.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).  



II.  Increased Evaluation for a Hordeolum of the Right Eye

A.  Historical Review

The veteran's service medical records indicate that he was 
seen in January 1966 with complaints including itching and 
burning in the right eye.  The examiner indicated an 
assessment of a diffuse conjunctival infection.  A subsequent 
January 1966 entry related an assessment of conjunctivitis 
and blepharitis.  The April 1966 separation examination 
report included a notation that the veteran's eyes were 
normal.  

VA treatment records dated from December 1966 to January 1967 
indicated that the veteran was treated for several disorders.  
A December 1966 consultation report noted that the veteran 
had a large bulbous hordeolum pointing on the conjunctival 
side of the right eye.  A January 1967 entry indicated 
diagnoses including a hordeolum of the right eye.  The 
veteran underwent a VA general medical examination in March 
1997.  His eyes were noted to be normal.  

In March 1967, service connection was granted for a hordeolum 
of the right eye.  A 10 percent disability evaluation was 
assigned effective May 24, 1966.  

The veteran underwent a VA ophthalmological examination in 
April 1968.  The examiner indicated an impression of a normal 
eye examination.  A January 1972 VA ophthalmological 
examination report also related an impression of a normal eye 
examination.  

A March 1972 rating decision decreased the disability 
evaluation assigned for the veteran's service-connected 
hordeolum of the right eye to a noncompensable evaluation.  
The noncompensable disability evaluation has remained in 
effect.  




B.  Increased Evaluation

The rating schedule does not specifically address a hordeolum 
of the right eye.  In such situations, it is permissible to 
evaluate the veteran's service-connected disorder under the 
provisions of the schedule which pertain to a closely related 
disease or injury which is analogous in terms of the 
functions affected, as well as anatomical localization and 
symptomatology.  38 C.F.R. § 4.20 (1999).  The veteran's 
service-connected hordeolum of the right eye will be 
evaluated as chronic conjunctivitis, other than trachomatous 
conjunctivitis, under the provisions of 38 C.F.R. Part 4, 
Diagnostic Code 6018 (1999).  Active chronic conjunctivitis 
with objective symptoms warrants a 10 percent evaluation.  
After healing is complete, the disease should be rated on the 
basis of residual disability.  If there are no residuals, a 
noncompensable evaluation is assigned.  38 C.F.R. Part 4, 
Diagnostic Code 6018 (1999).  

VA treatment records dated from December 1997 to January 1999 
indicated that the veteran was treated for multiple 
disorders.  An August 1998 entry indicated an impression of 
refractive error.  

The veteran underwent a VA general medical examination in 
January 1999.  The examiner reported that examination of the 
veteran's eyes showed that his pupils were equal.  The 
veteran also underwent a VA ophthalmological examination in 
January 1999.  He reported that with extended use of his 
eyes, he would occasionally get a headache which would last 
from four to six hours and was relieved by Tylenol.  The 
veteran indicated that he occasionally had dryness in the 
eyes which was relieved with tear drops.  The examiner 
reported that the veteran's cornea and lens were clear.  It 
was also noted that the veteran's retinae were within normal 
limits and his eyelids were in good position.  The examiner 
indicated that the conjunctivae were not red and that there 
was no evidence of conjunctivitis at that time.  The 
impression was refractive error presbyopia, which could be 
fully corrected with glasses.  The examiner commented that 
conjunctivitis was not present at the time of the examination 
and that the veteran was reasonably qualified for all routine 
daily activities at home and at work with bifocal glasses.  
The examiner specifically noted that both of the veteran's 
eyes were permanent and stable.  

VA treatment records dated from February 1999 to March 1999 
referred to continued treatment for several disorders.  A 
February 1999 entry noted that the veteran complained of 
occasional itching and burning of the eyes.  The impression 
was dry eyes.  

The Board has weighed the evidence of record.  It is observed 
that the clinical and other probative evidence of record 
fails to indicate that the veteran suffers present residuals 
of a hordeolum of the right eye.  38 C.F.R. Part 4, 
Diagnostic Code 6018 (1999).  The most recent January 1999 VA 
ophthalmological examination report noted that the veteran's 
retinae were within normal limits and that his cornea and 
lens were clear.  The examiner also noted that the 
conjunctivae were not red and that there was no evidence of 
conjunctivitis.  The impression was refractive error.  
Additionally, the Board observes that a February 1999 
treatment entry noted that the veteran complained of 
occasional itching and burning of the eyes.  The impression, 
at that time, was dry eyes.  The Board observes that the 
medical evidence of record fails to indicate what could 
reasonably be considered to be active chronic conjunctivitis 
or an active hordeolum of the right eye with objective 
symptoms as required for a 10 percent disability pursuant to 
the appropriate schedular criteria noted above.  The 
examiner, pursuant to the January 1999 ophthalmological 
examination, specifically commented that such pathology is 
not indicated.  Therefore, the Board concludes that the 
present noncompensable disability evaluation adequately 
reflects the veteran's present level of disability.  
Accordingly, a compensable evaluation for a hordeolum of the 
right eye is denied.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).  

III.  Total Rating for Compensation Purposes Based on 
Individual Unemployability

To meet the requirements for a total disability rating based 
on individual unemployability, the veteran's schedular rating 
must be less than total, and she must be found to be unable 
to secure or follow a substantially gainful occupation as a 
result of a single service-connected disability ratable at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16 (1999).  

The Board notes that service connection is presently in 
effect for post-traumatic stress disorder, evaluated as 30 
percent disabling and for a hordeolum of the right eye with a 
noncompensable evaluation.  The combined evaluation is 30 
percent.  The Board observes that the veteran does not have 
single service-connected disability ratable at 60 percent and 
his combined disability evaluation is only 30 percent, less 
than the 70 percent required under the above regulation.  
Therefore, the veteran does not meet the criteria for a total 
rating for compensation purposes based on individual 
unemployability.  

Nevertheless, if a veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities, but fails to meet the percentage 
standards set forth above, the case will be submitted to the 
Director, Compensation and Pension Service, for extra-
schedular consideration.  38 C.F.R. § 4.16(b) (1999).  The 
veteran contends, in effect, that she is unable to work due 
to her service-connected disabilities.  Thus, since raised by 
the veteran, the issue of whether referral for extra-
schedular consideration is appropriate must be addressed by 
the Board.  VAOPGCPREC 6-96.  In reaching such a 
determination, all relevant factors, such as his employment 
history, and educational and vocational attainment must be 
considered.  38 C.F.R. § 4.16(b) (1999).  

In his November 1998 application for increased compensation 
based on unemployability, the veteran reported that he had 
completed four years of high school and one year of college.  
The veteran indicated that he last worked full-time in August 
1998 when he retired from the U.S. Postal Service.  The 
veteran reported that he worked there for twenty eight years.  

The veteran underwent a VA general medical examination in 
January 1999.  The diagnoses included history of allergic 
rhinitis, history of peptic ulcer disease, history of 
multiple joint arthralgia and history of an episode of acute 
lymphocytosis with bone marrow examination.  The examiner 
commented that, as to the veteran's nonservice-connected 
disabilities, the physical examination, history and 
laboratory examination did not reveal any other indication 
for the veteran not being able to work.  

The Board has weighed the evidence of record.  It is observed 
that the veteran's service-connected disabilities are not 
shown to prevent him from obtaining substantial gainful 
employment.  As noted pursuant to the recent January 1999 VA 
psychiatric examination report, the veteran is very active 
socially and is a deacon in his church.  The veteran 
reported, at that time, that he visited his family in town as 
well as out of state and that he attended military reunions.  
The examiner reported that he got no indication that mental 
distress had any role in the veteran's desire to retire from 
the post office after thirty years of employment.  The 
diagnosis was post-traumatic stress disorder and the examiner 
specifically indicated that the veteran's symptoms were very 
mild.  The GAF score was 62.  Additionally, the Board notes 
that the January 1999 VA ophthalmological examination report 
did not indicate any present disabling residuals from his 
hordeolum of the right eye.  The examiner specifically stated 
that the veteran was reasonably qualified for all routine 
daily activities at home and at work with bifocal glasses.  
The Board observes that although the veteran's service-
connected disabilities, specifically his psychiatric 
disorder, are indicative of some residuals, they clearly do 
not indicate that he is unable to obtain substantially 
gainful employment.  Accordingly, the preponderance of the 
evidence is against a finding that the veteran is unable to 
work solely due to his service-connected disabilities, and 
the referral to the Director, Compensation and Pension 
Service, for extraschedular consideration, is not warranted.  


ORDER

An increased evaluation for post-traumatic stress disorder is 
denied.  An compensable evaluation for a hordeolum of the 
right eye is denied.  Entitlement to a total rating for 
compensation purposes based on individual unemployability is 
denied.  



		
	JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals


 
- 15 -


- 13 -


